Citation Nr: 1401829	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to February 1984.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Caroline, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Reno, Nevada RO.  


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unemployable.  

He is currently in receipt of service connection for posttraumatic stress disorder (PTSD), rated 70 percent; diabetes mellitus with peripheral neuropathy, rated 20 percent; hypertension, rated 10 percent; and cholecystectomy scar, rated noncompensable.  His combined rating is 80 percent, therefore, he meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the question before the Board is whether his service-connected disabilities alone render him unable to obtain substantially gainful employment.

The Veteran last worked as a letter carrier in April 2002 and has not been employed since.  There is evidence that he has written articles for a local newspaper, but the evidence shows that he was never compensated for these articles and wrote them as a form of therapy for his PTSD symptoms.  

In an August 2009 General Medical Examination, the Veteran was not found to be unemployable due to his service-connected diabetes mellitus, hypertension, or scar.  The VA psychiatric examination, performed separately, did not include an opinion as to the impact his PTSD symptoms have on his employability.  

In a February 2011 VA psychiatric examination, the VA psychologist essentially indicated that the Veteran is unable to work due to his major PTSD symptoms.  She noted that the Veteran's participation in writing articles for the newspaper or volunteering with dogs is in no way indicative of his ability to work as these are considered therapeutic activities.  

Given the competing opinions with respect to the Veteran's employability, the Board finds the positive and negative evidence in relative equipoise.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


